
	

114 S1220 IS: Energy Distribution Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1220
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To improve the distribution of energy in the United States.
	
	
		1.Short title
 This Act may be cited as the Energy Distribution Act of 2015.
		2.Energy security
 (a)In generalThe Secretary of Energy (referred to in this Act as the Secretary)— (1)shall collaborate with the heads of other Federal agencies to improve the conceptual development of energy security; and
 (2)may consult with allies and key trading partners of the United States with respect to energy security issues resulting from changes in the energy marketplace.
 (b)ConsiderationsAt a minimum, the Secretary shall ensure that, as part of the collaboration required under subsection (a)(1), the following are considered:
 (1)The development of flexible, transparent, and competitive energy markets, including natural gas and oil markets;
 (2)The diversification of energy fuels, sources, and routes; and (3)The encouragement of indigenous sources of energy supply.
 3.Shared infrastructureThe Secretary shall lead an interagency effort to improve and coordinate data collection and analytical and modeling capabilities for energy distribution on shared energy infrastructure.
 4.Energy market integrationThe Secretary shall coordinate the training of, and enhanced dialogue among, technical staff in applicable Federal agencies that are responsible for evaluating and implementing cross-border energy projects.
		5.Energy data collaboration
 (a)In generalThe Administrator of the Energy Information Administration (referred to in this Act as the Administrator) shall collaborate with the appropriate officials in Canada and Mexico, as determined by the Administrator, to improve—
 (1)the quality and transparency of North American energy data through reconciliation of data on energy trade flows among the United States, Canada, and Mexico;
 (2)the extension of energy mapping capabilities in the United States, Canada, and Mexico; and (3)the development of common energy data terminology among the United States, Canada, and Mexico.
 (b)Periodic updatesThe Administrator shall periodically inform the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding—
 (1)the extent to which energy data is being shared under subsection (a); and (2)whether forward-looking projections for regional energy flows are improving in accuracy as a result of the energy data sharing under that subsection.
				
